Field, J.
The fraudulent representations found by the court to have been made by the defendant were such that the plaintiff could maintain an action of tort in the nature of deceit to recover all damages suffered by reason of the representations; or he could, on discovering that the representations were false, rescind the sale, if he were able to put the defendant in statu quo, and could then recover the value of the consideration given by him. The consideration given was his promissory note, indorsed by Elihu Grant. The note was transferred by the defendant, before maturity, for value, to an innocent purchaser, to whom Elihu Grant paid it. It must be assumed from the exceptions that Elihu Grant indorsed the note at the request of the plaintiff, and that his payment of it was a payment made for the benefit of the plaintiff, and that Elihu Grant can recover of the plaintiff the amount paid, with interest from the time of payment. As this payment was made for and in behalf of the plaintiff, the damages are the same as if the plaintiff had himself made the payment. The court must have found, either that the sale had been rescinded, or that the property actually transferred to the plaintiff was of no value, and that, if the representations had been true, the property bought would have been of the value paid for it. On either finding, the rule of damages was substantially correct. Exceptions overruled.